Gunter, Justice.
This appeal is from a judgment that dismissed an application for contempt brought by appellant against her former husband. The appellant did not report temporary alimony payments as income for the taxable years 1973 and 1974. As a result, state and federal assessments were made against her, and her application for contempt contended that the interlocutory order that had awarded her temporary alimony provided for the appellee to assume the income tax liability on the temporary alimony payments made to her.
The problem is that the final judgment in the divorce case, entered March 22, 1974, provided that it evidenced "an accord and satisfaction of all claims of either party *840against the other of every kind and character, except as specifically set forth hereinafter.” And the decree thereinafter did not provide for liability on the part of the appellee for tax assessments made against appellant for failure to include temporary alimony payments, previously paid to her, as income to her.
Submitted March 15, 1976
Decided April 20, 1976
Rehearing denied May 17, 1976.
Hunter & Robins, John CalvinHunter, for appellant.
Rich, Bass, Kidd & Witcher, R. Hopkins Kidd, for appellee.
Having reviewed the temporary alimony order originally entered and the final judgment rendered in the case, we conclude that the judgment below that dismissed the contempt application was correct.

Judgment affirmed.


All the Justices concur.